Citation Nr: 1706629	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service-connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective the date of receipt of the claim for service connection.   The Veteran expressed timely disagreement with the assigned rating.

The Veteran testified at a hearing before a Veterans Law Judge in October 2010 hearing; the transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  The Veteran was notified in June 2014 that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.   The undersigned has reviewed the transcript.

In August 2014, the Board granted an initial 70 percent rating for PTSD, effective for the entire period of the appeal.  That decision is final and is therefore no longer before the Board.  Also, the Board remanded the issue of entitlement to a TDIU for further development, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In June 2016, the RO denied entitlement to a TDIU.  The TDIU claim remains on appeal before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (70 percent, effective March 28, 2008); and for scars, left thigh, residuals of a gunshot wound (20 percent); his combined rating is 80 percent from March 28, 2008.

2.  The Veteran's service connected disabilities are not shown to render him unable to secure and follow all forms of substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.150, 3.155, 3.160, 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a May 2015 notice letter fully satisfied the notice requirements.  The letter explained what evidence was necessary to substantiate the Veteran's claim, and which types of evidence VA and the Veteran could obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Subsequently, a June 2016 Supplemental Statement of the Case (SSOC) readjudicated the claim, such that any timeliness issue was nonprejudicial.

The Board also finds that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records and private treatment records are in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  The Board notes that in May 2015, the RO asked the Veteran to identify any outstanding records of treatment and to provide the necessary completed Form 21-4142 authorizations, but the Veteran did not reply.  The RO requested that the Veteran to complete and return a Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to identify previous gainful employment and reasons for ending that employment, but the Veteran did not complete and return the form.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination should be provided.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with a VA examination relating to his claim in May 2016.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the above noted VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to his claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to decide whether the criteria for a TDIU have been met.

The Board also finds that there was substantial compliance with all of the Board's April 2011 and August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the RO sent a letter to the Veteran requesting that he complete a formal claim on a Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, but the Veteran did not complete and return the form.  The RO also asked the Veteran to identify any outstanding records for VA to obtain.  Also, the Veteran was afforded the VA examinations described above.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Neither the Veteran nor his representative challenged the accomplishment of VA's duties of notice and assistance. 

II.  Analysis

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2016); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Where the above percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity, while the rating agency is responsible for interpreting reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran served as a U.S Marine Corps helicopter mechanic and crew chief including combat service in the Republic of Vietnam from December 1966 to December 1967.  He was awarded the Air Medal and the Purple Heart Medals. 
The Veteran claims entitlement to a TDIU.  His primary contention is that he stopped working due to his service-connected PTSD.  Medical records in the claims file indicate, as described below, that the Veteran was laid off in January 2009 and has not worked since that time.  The Veteran reported to clinicians that he had occupational experience as a forklift operator, sheet metal worker, heating and ventilating system mechanic, and painter.  Service personnel records show that the Veteran earned a high school equivalency certificate.  

As an initial matter, the Veteran is service-connected for PTSD (70 percent); and for scars, left thigh, residuals of a gunshot wound (20 percent); his combined rating is 80 percent.  As such, the schedular criteria for a TDIU of having one service-connected disability rated as 60 percent disabling are met for the entire period of the appeal.  See 38 C.F.R. § 4.16.

A May 2008, a VA examiner diagnosed PTSD arising from several traumatic combat events and a gunshot wound.  The Veteran reported several characteristic symptoms such as intrusive memories, avoidance behaviors, interrupted sleep, irritability, and concentration deficits that occurred daily since his combat experiences in Vietnam.  He denied any previous psychiatric treatment, but the examiner agreed that the symptoms were "long-standing."  Notably, the Veteran's reported he had been working as a union painter for four years, and that "he denies having any difficulty carrying out his job performance due to interference from psychiatric symptoms."

A May 2009 letter from Dr. F.C. of the Vet Center reflects that the Veteran was attending a PTSD class, that he was the "most severely afflicted member of my class," and that his impaired abstract thinking, difficulty in understanding the class assignments and schedule, symptoms of panic, and difficulty relating to class members would likely cause him to drop out of the class.  The psychologist noted deficiencies in abstract thinking, distraction, and understanding assignments as well as discomfort in group socialization.  No opinion, however, was provided regarding the Veteran's occupational impairment.  The Veteran later reported to VA examiners that he had attended classes and then received individual therapy for six months in early 2010.  There is no report by the Veteran or record of VA primary care or further individual or inpatient treatment at VA clinics or hospitals for PTSD. 

A March 2010 VA examination record reflects the Veteran's reports that he had dropped out of the Vet Center psycho-educational group because he was so uncomfortable and panicky in the crowded room with other veterans but continued to meet with Dr. F.C. at the Vet Center on a weekly basis.  The examining psychologist noted that the Veteran's PTSD caused impairment in his occupational functioning and that he was laid off in January 2009.  At the same time, however, the examiner noted that the Veteran did not "retire" until the age of 63.  The Veteran reported that the nature, severity and frequency of the characteristic symptoms noted in previous examinations had their onset in service and continued on a daily basis.  The Veteran reported that when he worked, he preferred to work alone, stayed to himself, had very limited interactions with his coworkers because of his PTSD.  He reported severe sleep difficulty that caused him to be tired, work slowly, and to lose efficiency at work two days per week and stayed home from work as a result once every two weeks.  He also reported being startled at work every day when people would walk up behind him, that he would get upset and yell, and that being startled in this way interrupted his work.  The Veteran reported currently experiencing depressed mood every day for most of the day, and crying every day.  He reported his PTSD symptoms caused him to be distant and detached from people and very uncomfortable with people, which led to severe loneliness and resultant depression.  However, the examiner also observed logical and goal directed speech and no psychotic impairment of thought or communication.  The examiner diagnosed comorbid major depression and PTSD and assigned a Global Assessment of Functioning (GAF) score of 49 indicating serious but not total level of impairment of occupational and social function.

At the October 2010 Board hearing, the Veteran testified that he got angry when driving, that he yelled and screamed at other drivers, and that he had difficulty talking to and interacting with people.  He testified that he was laid off in January 2009 from the painters' union, that they would not hire him back due to his age, and that shortly after being laid off he attained the age of 62 and began receiving Social Security income and a pension from the painters' union.  He testified that he rented the same apartment for 26 years, never had a problem with the landlord, and was able to do his grocery shopping, clean, and cook for himself.

A May 2011 VA examination report reflects the examiner's opinion that the Veteran's PTSD significantly interfered with his daily activities, including due to a depressed mood, low energy, anxiety about interacting with others, and erratic sleep, all of which the examiner noted could contribute to significantly decreased functioning across normal daily activities.  The examiner also noted that his PTSD interfered with his employment functioning, that his state of combined anxiety and depression would render his ability to function successfully at work more difficult, noting that the Veteran was very anxious in crowds and easily startled, and particularly angry when driving, all of which the examiner noted would contribute to decreased employment functioning.  The examiner noted that the lack of the distraction of full time employment cause more frequent intrusive memories of combat.  The Veteran reported that he drove his automobile very infrequently because of the lack of anger control.  

The examiner opined regarding the Veteran's occupational impairment that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The examiner explained that the Veteran endorsed past intermittent suicidal ideation, he was clearly made anxious by the examiner's questions due to anxiety and therefore struggling with his ability to focus.  The examiner further opined that the Veteran's neglectful personal appearance and hygiene were indicative of difficulties due to his depression, and that the Veteran reported difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships other than with his mother and sister.  The examiner noted the Veteran lost his job as a painter for five years, a "simple job with little demand for social interaction or concentration," and that he tried for six months to find work but finally gave up.  The examiner found the fact that the Veteran had no social relationships outside of his family to be indicative of someone who is unable to build sufficient relationships to be effective and functional in a work environment.  The examiner later added that the Veteran "did experience adequate functioning as a painter during those years and may still be capable of that," albeit his depression now would make it more difficult.  Curiously, the examiner added that "there really is no work for a man of this age."  At the time of the examination, the Veteran was age 64.  The examiner opined that there was no significant change in the Veteran's PTSD overall symptoms from the last examination, except that different symptoms were emphasized at the time such as his depression.  His GAF score was noted as 45 indicating serious but not total impairment.  The Veteran reported that he had not received counseling from Dr. F.C. since the summer of 2010 but was considering a return to treatment.  

A May 2016 VA examination record reflects the Veteran reported an increase in frequency and severity of his PTSD symptoms, particularly re-experiencing and hyperarousal symptoms from the time of his diagnosis with PTSD in 2008 and the date of the current examination.  At the same time, however, he reported a decrease in his depression symptoms.  He reported current symptoms of low mood, insomnia, limited appetite, continued distress resulting from continued unemployment, declining energy and motivation, intermittent anhedonia, and social isolation.  The Veteran reported that these symptoms were "mild" on most days with occasional exacerbation to moderate.  The Veteran estimated that his attention span was approximately three continuous minutes, which the examiner noted represents a moderate decline during the past few years. The Veteran reported experiencing moderate difficulty in retrieving information stored in his immediate and short-term memory.  Regarding the Veteran's level of occupational and social impairment due to his PTSD, the examiner opined it was best described as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran did not return to work after being laid off from his painting job with a union in Philadelphia during the first few months of 2009, and that he had been a painter for five years, and prior to that, he was employed as a sheet metal worker for several years and subsequently employed as a HVAC mechanic.  The examiner noted the Veteran reported a "belief" that he was "too old and broken to get hired anywhere, I cannot get along with most people either and I do not want to get into anything and hurt anyone or get hurt myself." I want to stay to myself and not be bothered by anyone.  That is why painting was good for me like that because I pretty much worked alone."  When asked about his opinion regarding his potential for returning to regular employment, he stated that he may be able to handle the physical aspects of employment well, but not the emotional strain, and that he believes that his irritable mood, hypervigilance, and frequent displays of verbal aggression increased in severity since his last employment in 2009.  

The Veteran reported that he had not participated in any form of psychotherapy since 2010.  He reported spending his days mostly watching television or listening to the radio, and that he uses crack cocaine once every one or two months.  Current criterion E symptoms including irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, problems with concentration, and sleep disturbance were noted.  Regarding criterion G, the examiner noted the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Symptoms of mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were also noted.  Regarding behavioral observations, the examiner noted that the Veteran showed occasional thought derailment with self-correction, his skills in insight and judgment were assessed as intact, and his skills in concentration and memory were found to be mildly impaired in areas assessed.

A May 2016 VA examination report relating to the Veteran's left thigh scar from a gunshot wound shows that examination revealed two left thigh scars measuring 8 x 0.4 cm, and 6 x 0.5 cm, they are not painful or unstable, there was no damage to muscles of the left thigh as a result of the gunshot wound, and muscle strength was 5/5.  The examiner opined that the Veteran's left thigh scar does not affect his employability, and that he is able to engage in any type of fulltime employment with regard to the scar.

The Board finds that the preponderance of the evidence is against finding that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  As shown above, the Veteran reported that he was employed as a painter until January 2009, such that he was not shown to be unemployable prior to that time.  In fact, during the May 2008 VA examination, he denied having "any difficulty carrying out his job performance due to interference from psychiatric symptoms."  He reported that he had been experiencing the symptoms since service which included many years of successful employment.  He reported to the May 2011 VA examiner that after he was laid off from his painters union job of five years in January 2009, he only looked for work for six months and then simply gave up.  

While the May 2011 VA examiner did acknowledge that the Veteran had difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships due to his PTSD, at the same time, it was noted that his painters union job was a "simple job with little demand for social interaction or concentration," and that the Veteran functioned adequately as a painter and may still be capable of such type of work.  The May 2016 VA examiner (PTSD) opined that the Veteran's level of occupational impairment due to his PTSD was best described as involving only an "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  While the Board acknowledges that the May 2011 noted that the Veteran was unable to find work due to his age, which was 64 at that time, and that he similarly reported to the May 2016 VA examiner that he was "too old" to get hired anywhere, the Board notes again that for purposes of considering entitlement to a TDIU, consideration may not be given to a veteran's age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The May 2016 VA examiner (skin) opined that the Veteran's left thigh scars do not affect his employability.  The Veteran acknowledged during mental health examinations that he was not physically limited in performing his previous occupations but rather by impairment imposed by his PTSD. Therefore, the Board finds no occupational impairment imposed by left leg disability. 

Several examiners and the Vet Center psychologist found that the Veteran's characteristic symptoms of PTSD would likely interfere with employment or make working in certain group situations very difficult.  The Board finds that the most significant limitations are his anxiety, irritability, lack of anger control, and personal isolation.  However, he reported experiencing these symptoms since service but was able to work effectively for many years, most recently in the occupation of painter which to some extent permitted him to work alone in a job that did not require concentration.  The Veteran is able to live independently, drive an automobile, leave the home for chores, and maintain a relationship with relatives and occasional interactions with other Veterans.  He although he reported some occasional panic attacks and brief suicidal ideations with no plan or action, he has always displayed satisfactory thought processes and communication skills.  The Veteran's 70 percent rating for PTSD contemplates severe but not total occupational impairment.  

The Veteran is competent and credible to report the nature, frequency, and severity of his observed symptoms.  None of the examiners challenged his reports as exaggerated or inconsistent.  However, it is the duty of the rating officer to determine occupational impairment based on all the evidence of record.  To the extent that the Veteran himself alleges that he is in fact unable to obtain or maintain substantially gainful employment due to his service connected disabilities, particularly his PTSD, the Board finds his assertion warrants less probative weight.    He himself reported to the May 2011 VA examiner that he simply quit seeking employment.  He reported to the May 2016 VA examiner that he spent his time, instead, watching television and listening to the radio, and that he smoked crack cocaine.  He reported to both the May 2011 and May 2016 VA examiners that he was unable to obtain a job due to, in his belief, his age.  The Veteran did not seek individual private or VA mental health treatment or any inpatient VA program or any rehabilitation/vocational services for which he may have gained new skills or assistance in job placement with accommodations for his PTSD.  

As a final matter, in May 2015, the AOJ asked the Veteran to complete and return a Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, but the Veteran did not complete and return the form.  That form could have provided additional information helpful to the Veteran's case herein, such as his work history and the names of his employers.  With that information, the AOJ could have requested completed Forms 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits, from the Veteran's past employers, which forms asks the "time lost during 12 months preceding last date of employment (due to disability)," and "if veteran is not working, state reason for termination of employment: (if retired on disability, please specify)."  Such information could have potentially been helpful in this case.  He was also asked to identify any outstanding treatment records and to provide the requisite Form 21-4142 authorizations, but he failed to respond.  

Therefore, in summary, the Board concludes that the aggregate of lay and medical evidence weighs against entitlement to a TDIU, and that -the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b).




ORDER

Entitlement to a TDIU is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


